UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2293



BARBARA GILMAN,

                                              Plaintiff - Appellant,

          versus


ZEIDERS ENTERPRISES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-01-134-2)


Submitted:   March 4, 2002                 Decided:   March 12, 2002


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry E. Howell, III, DOUMMAR & HOWELL, L.L.P., Virginia Beach,
Virginia, for Appellant. William M. Furr, WILLCOX & SAVAGE, P.C.,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Barbara Gilman filed a complaint alleging Zeiders Enterprises,

Inc. violated the Age Discrimination in Employment Act (ADEA), 29

U.S.C.A. §§ 621-634 (West 1999 & Supp. 2001) when it failed to hire

her for a domestic violence prevention specialist position.                The

magistrate judge conducted a hearing and granted summary judgment

in favor of Zeiders, finding no discrimination.*               Gilman appeals

the magistrate judge’s order.

               We have reviewed the parties’ briefs, the joint appendix,

and the magistrate judge’s bench ruling.             The court properly found

that       Gilman   failed   to   show   the   legitimate,   nondiscriminatory

reasons Appellee offered for failing to hire her were pretextual.

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 137-39

(2000).       Accordingly, we affirm on the reasoning of the magistrate

judge as stated in its bench ruling.               Gilman v. Zeiders Enters,

Inc., No. CA-01-134-2 (E.D. Va. Oct. 2, 2001).               We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




       *
       The parties consented to the exercise of jurisdiction by a
magistrate judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                          2